DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                    CARROL Y. CHERRY EATON,
                           Appellant,

                                    v.

                      JACOB SCHIELE EATON,
                             Appellee.

                             No. 4D17-2236

                             [March 15, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Merrilee Ehrich, Judge; L.T. Case No. 16-11774.

  Carrol Y. Cherry Eaton, Fort Lauderdale, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

GROSS, TAYLOR and KUNTZ, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.